Attorney’s Docket Number: M1295.70039US06
Filing Date: 12/19/2019
Applicants: Lin et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the brief filed on 4/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  (or as subject to AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Appeal Brief Status
The appeal brief filed on 4/15/2022 in reply to the Office action in paper no. 11, mailed on 10/1/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 18-37.
Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance: as argued by the appellants, the previous rejection of the claims should be withdrawn and allowed on the same basis set forth by the Board in their decision in related application 14/205,880.  See PTAB Final Decision, Ex parte Tzu-Hung Lin, Appeal 2017-011220, 2018 BL 350330 (9/4/2018).  As indicated on page 7 of said decision, the conductive pads in the package of the closest prior art of record are patentably distinct from the conductive traces in the claimed semiconductor package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
	
MDP/mdp
May 27, 2022